Opinion by
Teller, J.
In this action plaintiffs in error sought to restrain the defendants in error from interfering with the possession and occupancy of the tract of land the title to which was determined by this court in case No. 8334, entitled Clark v. Duvall. It was stipulated by counsel that this cause should abide the decision of the last mentioned case. That cause having been decided in favor of defendant in error Duvall, the judgment of the District Court, denying to the plaintiffs in error the relief sought, is affirmed.

Judgment Affirmed.

Chief Justice Gabbert and Mr. Justice Hill concurring.